Order entered January 2, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-17-01386-CV

                              GAURAV MISHRA, Appellant

                                             V.

                                SHILPA MISHRA, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-55658-2017

                                         ORDER
      Before the Court is appellant’s December 27, 2017 motion for an extension of time to file

a brief. We GRANT the motion and extend the time to February 1, 2018.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE